Mr. Justice Holdom delivered the opinion of the court. 2. Criminal law, § 526*—when errors are harmless. The record in a prosecution for conspiracy held to disclose no prejudicial error in the admission or rejection of evidence nor any prejudicial remarks of the court or counsel, where the evidence as to defendants guilt was very convincing. 3. Criminal law, § 491*—what points and arguments may not he made in petition for rehearing. New points and new arguments are of no avail in a petition for rehearing in a criminal case.